NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


ELI VILLAREAL a/k/a Eli Villareal Alvarez, )
                                           )
           Appellant,                      )
                                           )
v.                                         )      Case No. 2D17-2609
                                           )
REYNOLDS PARRINO SPANO &                   )
SHADWICK, P.A.; KATHERINE                  )
SHADWICK; and RANDY STOWELL,               )
                                           )
           Appellees.                      )
                                           )

Opinion filed August 24, 2018.

Appeal from the Circuit Court for Pasco
County; Linda H. Babb, Judge.

Joel D. Eaton of Podhurst Orseck, P.A.,
Miami; and Angela Rodante and Dale
Swope of Swope Rodante, P.A., Tampa, for
Appellant.

Michael R. D'Lugo of Wicker Smith O'Hara
McCoy & Ford, P.A., Orlando; and Lindsay
Topping Brigman, Michael E. Reed, and
Raymond E. Watts, Jr. of Wicker Smith
O'Hara McCoy & Ford, P.A., Tampa, for
Appellees.

PER CURIAM.

             Affirmed.

CASANUEVA, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.